PER CURIAM:
Grady Lassiter, Jr., appeals the district court’s order denying his motion for modification or reduction of his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lassiter, No. 2:01-cr-00154-HCM (E.D.Va. filed Apr. 1, 2008; entered Apr. 2, 2008). We dispense with *114oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.